DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is ambiguous and confusing and is rendered indefinite.  Claim 6 states “a beveled end attached to the cylindrical housing”. However, examiner cannot reasonable determine what element the “beveled end” is referencing.  Examiner contends the beveled end needs to correspond to an element disclosed in claim 1 or a new element that needs to be introduced in claim 6. In other words, does the cylindrical housing have a beveled end or does another element have a beveled end?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Lake et al. PG Pub. 2010/0025045 (Lake).
 
    PNG
    media_image1.png
    735
    279
    media_image1.png
    Greyscale

Regarding claim 1, Lake discloses an apparatus comprising: a cylindrical housing (72) having a hinge (86) a flapper (84) attached to the hinge (86), wherein the flapper (84) can rotate around the hinge from a first flapper position to a second flapper position (the flapper can rotate between an open closed position; Par. [0021]); a slidable element (88) within the cylindrical housing, wherein the slidable element is slidable from a first slidable position to a second slidable position (the flow tube can move axially; Par. [0021]), and wherein the slidable element engages with the flapper at the first slidable position and prevents the flapper from moving to the second flapper position, and wherein the slidable element allows the flapper to move to the second flapper position from the first flapper position when the slidable element is disengaged from the flapper (axially moving the flow tube will allow the flapper to rotate; Par. [0021]); and at least one latching mechanism (the latching mechanism is the upper end of the flow tube 88 that engages the lower end of the piston 104 illustrated above in Fig. 4a) attached to the slidable element, wherein the at least one latching mechanism is movable from a first latching mechanism position to a second latching mechanism position (examiner contends axially moving the latching mechanism illustrated in Fig. 4a above can be considered movable between a  first latching mechanism position to a second latching mechanism position), and wherein the slidable element is at the first slidable position when the at least one latching mechanism is at the first latching mechanism position, and wherein the slidable element is at the second slidable position when the at least one latching mechanism is at the second latching mechanism position (examiner contends the latching element connecting the piston 104 and flow tube 88, will move axially and will cause the flow tube 88 to slide axially as well; Par. [0022]).
Regarding claim 2, Lake discloses the flapper (88) prevents fluid flow through the apparatus when the flapper is in the second flapper position. (Par. [0021]).
Regarding claim 3, Lake discloses the at least one latching mechanism (illustrated above in Fig. 4a) is attached to a support structure (104), wherein the support structure is a rigid element that prevents radially inward motion of the at least one latching mechanism (examiner contends the piston 104 will prevent radially inward motion of the at least one latching mechanism; Fig. 4).
Regarding claim 4, Lake discloses the slidable element (88) is a slidable tubular (flow tube), and wherein a surface area of the flapper is greater than a cross-sectional area of the slidable tubular (illustrated in Fig. 4)
Regarding claim 6, Lake discloses a beveled end (80) attached to the cylindrical housing (72). (Fig. 4). Examiner contends the latching keys (80) are beveled and they are attached to the cylindrical housing.
Allowable Subject Matter
Claims 5, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  independent claims 10 and 16 are both allowable because both independent claim teach an insertable safety valve (ISV) positioned inside of the outer safety valve (OSV). The OSV has at least one OSV latching profile. The ISV has a cylindrical housing having a hinge, a flapper attached to the hinge. A slidable element within the cylindrical housing, wherein the slidable element engages with the flapper at the first slidable position and prevents the flapper from moving to the second flapper position, and wherein the slidable element allows the flapper to move to the second flapper position from the first flapper position when the slidable element is disengaged from the flapper. The ISV has at least one ISV latching mechanism attached to the slidable element, wherein the at least one ISV latching mechanism is movable from a first latching profile position to a second latching profile position.  The novel feature is the slidable element is at the first slidable position when the at least one ISV latching mechanism is at the first latching profile position, and wherein the slidable element is at the second slidable position when the at least one ISV latching mechanism is at the second latching profile position, and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676